Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 1 of 15 Page ID #:237




   1

   2

   3

   4

   5

   6

   7
                                  UNITED STATES DISTRICT COURT
   8
                             CENTRAL DISTRICT OF CALIFORNIA
   9

  10   ROSELY ZAPON,                              Case No. 2:20ícví11415 ODW (RAOx)
  11                 Plaintiff,
  12          vs.
  13   COSTCO WHOLESALE                            STIPULATED PROTECTIVE
       CORPORATION; and DOES 1 to 25,              ORDER1
  14   inclusive,
  15
                    Defendant.
  16

  17   1.    A. PURPOSES AND LIMITATIONS
  18         Discovery in this action is likely to involve production of confidential,
  19   proprietary or private information for which special protection from public disclosure
  20   and from use for any purpose other than prosecuting this litigation may be warranted.
  21   Accordingly, the parties hereby stipulate to and petition the Court to enter the
  22   following Stipulated Protective Order. The parties acknowledge that this Order does
  23   not confer blanket protections on all disclosures or responses to discovery and that
  24   the protection it affords from public disclosure and use extends only to the limited
  25   information or items that are entitled to confidential treatment under the applicable
  26   legal principles.
  27

  28
       1
        This Stipulated Protective Order is substantially based on the model protective
       order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 2 of 15 Page ID #:238




   1         B. GOOD CAUSE STATEMENT
   2         This action is likely to involve trade secrets, technical and/or proprietary
   3   information for which special protection from public disclosure and from use for any
   4   purpose other than prosecution of this action is warranted. Such confidential and
   5   proprietary materials and information consist of, among other things, confidential
   6   business information regarding confidential business practices, or other confidential
   7   commercial information (including information implicating privacy rights of third
   8   parties), information otherwise generally unavailable to the public, or which may be
   9   privileged or otherwise protected from disclosure under state or federal statutes, court
  10   rules, case decisions, or common law.          Accordingly, to expedite the flow of
  11   information, to facilitate the prompt resolution of disputes over confidentiality of
  12   discovery materials, to adequately protect information the parties are entitled to keep
  13   confidential, to ensure that the parties are permitted reasonable necessary uses of such
  14   material in preparation for and in the conduct of trial, to address their handling at the
  15   end of the litigation, and serve the ends of justice, a protective order for such
  16   information is justified in this matter. It is the intent of the parties that information
  17   will not be designated as confidential for tactical reasons and that nothing be so
  18   designated without a good faith belief that it has been maintained in a confidential,
  19   non-public manner, and there is good cause why it should not be part of the public
  20   record of this case.
  21         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  22         The parties further acknowledge, as set forth in Section 12.3, below, that this
  23   Stipulated Protective Order does not entitle them to file confidential information
  24   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
  25   the standards that will be applied when a party seeks permission from the court to file
  26   material under seal.
  27         There is a strong presumption that the public has a right of access to judicial
  28   proceedings and records in civil cases. In connection with non-dispositive motions,
                                                  2
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 3 of 15 Page ID #:239




   1   good cause must be shown to support a filing under seal. See Kamakana v. City and
   2   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
   3   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics, Inc.,
   4   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
   5   cause showing), and a specific showing of good cause or compelling reasons with
   6   proper evidentiary support and legal justification, must be made with respect to
   7   Protected Material that a party seeks to file under seal. The parties’ mere designation
   8   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
   9   submission of competent evidence by declaration, establishing that the material
  10   sought to be filed under seal qualifies as confidential, privileged, or otherwise
  11   protectable—constitute good cause.
  12         Further, if a party requests sealing related to a dispositive motion or trial, then
  13   compelling reasons, not only good cause, for the sealing must be shown, and the relief
  14   sought shall be narrowly tailored to serve the specific interest to be protected. See
  15   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
  16   item or type of information, document, or thing sought to be filed or introduced under
  17   seal in connection with a dispositive motion or trial, the party seeking protection must
  18   articulate compelling reasons, supported by specific facts and legal justification, for
  19   the requested sealing order. Again, competent evidence supporting the application to
  20   file documents under seal must be provided by declaration.
  21         Any document that is not confidential, privileged, or otherwise protectable in
  22   its entirety will not be filed under seal if the confidential portions can be redacted. If
  23   documents can be redacted, then a redacted version for public viewing, omitting only
  24   the confidential, privileged, or otherwise protectable portions of the document shall
  25   be filed. Any application that seeks to file documents under seal in their entirety
  26   should include an explanation of why redaction is not feasible.
  27   ///
  28   ///
                                                   3
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 4 of 15 Page ID #:240




   1   2.    DEFINITIONS
   2         2.1    Action: this pending federal lawsuit.
   3         2.2    Challenging Party: a Party or Non-Party that challenges the designation
   4   of information or items under this Order.
   5         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   6   how it is generated, stored or maintained) or tangible things that qualify for protection
   7   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   8   Cause Statement.
   9         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
  10   support staff).
  11         2.5    Designating Party: a Party or Non-Party that designates information or
  12   items that it produces in disclosures or in responses to discovery as
  13   “CONFIDENTIAL.”
  14         2.6    Disclosure or Discovery Material: all items or information, regardless
  15   of the medium or manner in which it is generated, stored, or maintained (including,
  16   among other things, testimony, transcripts, and tangible things) that are produced or
  17   generated in disclosures or responses to discovery in this matter.
  18         2.7    Expert: a person with specialized knowledge or experience in a matter
  19   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  20   an expert witness or as a consultant in this Action.
  21         2.8    House Counsel: attorneys who are employees of a party to this Action.
  22   House Counsel does not include Outside Counsel of Record or any other outside
  23   counsel.
  24         2.9    Non-Party: any natural person, partnership, corporation, association or
  25   other legal entity not named as a Party to this action.
  26         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  27   to this Action but are retained to represent or advise a party to this Action and have
  28   appeared in this Action on behalf of that party or are affiliated with a law firm that
                                                   4
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 5 of 15 Page ID #:241




   1   has appeared on behalf of that party, and includes support staff.
   2         2.11 Party: any party to this Action, including all of its officers, directors,
   3   employees, consultants, retained experts, and Outside Counsel of Record (and their
   4   support staffs).
   5         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   6   Discovery Material in this Action.
   7         2.13 Professional Vendors: persons or entities that provide litigation support
   8   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   9   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  10   and their employees and subcontractors.
  11         2.14 Protected Material:       any Disclosure or Discovery Material that is
  12   designated as “CONFIDENTIAL.”
  13         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  14   from a Producing Party.
  15   3.    SCOPE
  16         The protections conferred by this Stipulation and Order cover not only
  17   Protected Material (as defined above), but also (1) any information copied or extracted
  18   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
  19   Protected Material; and (3) any testimony, conversations, or presentations by Parties
  20   or their Counsel that might reveal Protected Material.
  21         Any use of Protected Material at trial shall be governed by the orders of the
  22   trial judge. This Order does not govern the use of Protected Material at trial.
  23   4.    DURATION
  24         Once a case proceeds to trial, information that was designated as
  25   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  26   as an exhibit at trial becomes public and will be presumptively available to all
  27   members of the public, including the press, unless compelling reasons supported by
  28   specific factual findings to proceed otherwise are made to the trial judge in advance
                                                  5
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 6 of 15 Page ID #:242




   1   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
   2   showing for sealing documents produced in discovery from “compelling reasons”
   3   standard when merits-related documents are part of court record). Accordingly, the
   4   terms of this protective order do not extend beyond the commencement of the trial.
   5   5.    DESIGNATING PROTECTED MATERIAL
   6         5.1         Exercise of Restraint and Care in Designating Material for Protection.
   7   Each Party or Non-Party that designates information or items for protection under this
   8   Order must take care to limit any such designation to specific material that qualifies
   9   under the appropriate standards. The Designating Party must designate for protection
  10   only those parts of material, documents, items or oral or written communications that
  11   qualify so that other portions of the material, documents, items or communications
  12   for which protection is not warranted are not swept unjustifiably within the ambit of
  13   this Order.
  14         Mass, indiscriminate or routinized designations are prohibited. Designations
  15   that are shown to be clearly unjustified or that have been made for an improper
  16   purpose (e.g., to unnecessarily encumber the case development process or to impose
  17   unnecessary expenses and burdens on other parties) may expose the Designating Party
  18   to sanctions.
  19         If it comes to a Designating Party’s attention that information or items that it
  20   designated for protection do not qualify for protection, that Designating Party must
  21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  22         5.2         Manner and Timing of Designations. Except as otherwise provided in
  23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  25   under this Order must be clearly so designated before the material is disclosed or
  26   produced.
  27         Designation in conformity with this Order requires:
  28               (a)     for information in documentary form (e.g., paper or electronic
                                                     6
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 7 of 15 Page ID #:243




   1   documents, but excluding transcripts of depositions or other pretrial or trial
   2   proceedings), that the Producing Party affix at a minimum, the legend
   3   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   4   contains protected material. If only a portion of the material on a page qualifies for
   5   protection, the Producing Party also must clearly identify the protected portion(s)
   6   (e.g., by making appropriate markings in the margins).
   7         A Party or Non-Party that makes original documents available for inspection
   8   need not designate them for protection until after the inspecting Party has indicated
   9   which documents it would like copied and produced. During the inspection and
  10   before the designation, all of the material made available for inspection shall be
  11   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
  12   it wants copied and produced, the Producing Party must determine which documents,
  13   or portions thereof, qualify for protection under this Order. Then, before producing
  14   the specified documents, the Producing Party must affix the “CONFIDENTIAL
  15   legend” to each page that contains Protected Material. If only a portion of the material
  16   on a page qualifies for protection, the Producing Party also must clearly identify the
  17   protected portion(s) (e.g., by making appropriate markings in the margins).
  18               (b) for testimony given in depositions that the Designating Party identifies
  19   the Disclosure or Discovery Material on the record, before the close of the deposition
  20   all protected testimony.
  21               (c) for information produced in some form other than documentary and for
  22   any other tangible items, that the Producing Party affix in a prominent place on the
  23   exterior of the container or containers in which the information is stored the legend
  24   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  25   protection, the Producing Party, to the extent practicable, shall identify the protected
  26   portion(s).
  27         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  28   failure to designate qualified information or items does not, standing alone, waive the
                                                   7
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 8 of 15 Page ID #:244




   1   Designating Party’s right to secure protection under this Order for such material.
   2   Upon timely correction of a designation, the Receiving Party must make reasonable
   3   efforts to assure that the material is treated in accordance with the provisions of this
   4   Order.
   5   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   6         6.1    Timing of Challenges.      Any Party or Non-Party may challenge a
   7   designation of confidentiality at any time that is consistent with the Court’s
   8   Scheduling Order.
   9         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  10   resolution process under Local Rule 37.1 et seq.
  11         6.3    The burden of persuasion in any such challenge proceeding shall be on
  12   the Designating Party. Frivolous challenges, and those made for an improper purpose
  13   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  14   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  15   or withdrawn the confidentiality designation, all parties shall continue to afford the
  16   material in question the level of protection to which it is entitled under the Producing
  17   Party’s designation until the Court rules on the challenge.
  18   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  20   disclosed or produced by another Party or by a Non-Party in connection with this
  21   Action only for prosecuting, defending or attempting to settle this Action. Such
  22   Protected Material may be disclosed only to the categories of persons and under the
  23   conditions described in this Order. When the Action has been terminated, a Receiving
  24   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
  25         Protected Material must be stored and maintained by a Receiving Party at a
  26   location and in a secure manner that ensures that access is limited to the persons
  27   authorized under this Order.
  28         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
                                                  8
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 9 of 15 Page ID #:245




   1   otherwise ordered by the court or permitted in writing by the Designating Party, a
   2   Receiving    Party    may    disclose    any    information    or   item    designated
   3   “CONFIDENTIAL” only to:
   4            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
   5   as employees of said Outside Counsel of Record to whom it is reasonably necessary
   6   to disclose the information for this Action;
   7            (b) the officers, directors, and employees (including House Counsel) of the
   8   Receiving Party to whom disclosure is reasonably necessary for this Action;
   9            (c) Experts (as defined in this Order) of the Receiving Party to whom
  10   disclosure is reasonably necessary for this Action and who have signed the
  11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  12            (d) the court and its personnel;
  13            (e) court reporters and their staff;
  14            (f) professional jury or trial consultants, mock jurors, and Professional
  15   Vendors to whom disclosure is reasonably necessary for this Action and who have
  16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  17            (g) the author or recipient of a document containing the information or a
  18   custodian or other person who otherwise possessed or knew the information;
  19            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  20   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  21   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
  22   not be permitted to keep any confidential information unless they sign the
  23   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  24   agreed by the Designating Party or ordered by the court. Pages of transcribed
  25   deposition testimony or exhibits to depositions that reveal Protected Material may be
  26   separately bound by the court reporter and may not be disclosed to anyone except as
  27   permitted under this Stipulated Protective Order; and
  28            (i) any mediator or settlement officer, and their supporting personnel,
                                                   9
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 10 of 15 Page ID #:246




   1   mutually agreed upon by any of the parties engaged in settlement discussions.
   2   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   3         IN OTHER LITIGATION
   4         If a Party is served with a subpoena or a court order issued in other litigation
   5   that compels disclosure of any information or items designated in this Action as
   6   “CONFIDENTIAL,” that Party must:
   7             (a) promptly notify in writing the Designating Party. Such notification shall
   8   include a copy of the subpoena or court order;
   9             (b) promptly notify in writing the party who caused the subpoena or order
  10   to issue in the other litigation that some or all of the material covered by the subpoena
  11   or order is subject to this Protective Order. Such notification shall include a copy of
  12   this Stipulated Protective Order; and
  13             (c) cooperate with respect to all reasonable procedures sought to be pursued
  14   by the Designating Party whose Protected Material may be affected.
  15         If the Designating Party timely seeks a protective order, the Party served with
  16   the subpoena or court order shall not produce any information designated in this action
  17   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  18   or order issued, unless the Party has obtained the Designating Party’s permission. The
  19   Designating Party shall bear the burden and expense of seeking protection in that court
  20   of its confidential material and nothing in these provisions should be construed as
  21   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  22   directive from another court.
  23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  24         PRODUCED IN THIS LITIGATION
  25             (a) The terms of this Order are applicable to information produced by a
  26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  27   produced by Non-Parties in connection with this litigation is protected by the
  28   remedies and relief provided by this Order. Nothing in these provisions should be
                                                  10
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 11 of 15 Page ID #:247




   1   construed as prohibiting a Non-Party from seeking additional protections.
   2             (b) In the event that a Party is required, by a valid discovery request, to
   3   produce a Non-Party’s confidential information in its possession, and the Party is
   4   subject to an agreement with the Non-Party not to produce the Non-Party’s
   5   confidential information, then the Party shall:
   6                (1) promptly notify in writing the Requesting Party and the Non-Party
   7   that some or all of the information requested is subject to a confidentiality agreement
   8   with a Non-Party;
   9                (2) promptly provide the Non-Party with a copy of the Stipulated
  10   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  11   specific description of the information requested; and
  12                (3) make the information requested available for inspection by the Non-
  13   Party, if requested.
  14             (c) If the Non-Party fails to seek a protective order from this court within
  15   14 days of receiving the notice and accompanying information, the Receiving Party
  16   may produce the Non-Party’s confidential information responsive to the discovery
  17   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  18   not produce any information in its possession or control that is subject to the
  19   confidentiality agreement with the Non-Party before a determination by the court.
  20   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  21   of seeking protection in this court of its Protected Material.
  22   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  23         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  24   Protected Material to any person or in any circumstance not authorized under this
  25   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  26   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  27   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  28   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                  11
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 12 of 15 Page ID #:248




   1   and (d) request such person or persons to execute the “Acknowledgment and
   2   Agreement to Be Bound” that is attached hereto as Exhibit A.
   3   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   4         PROTECTED MATERIAL
   5         When a Producing Party gives notice to Receiving Parties that certain
   6   inadvertently produced material is subject to a claim of privilege or other protection,
   7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   9   may be established in an e-discovery order that provides for production without prior
  10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  11   parties reach an agreement on the effect of disclosure of a communication or
  12   information covered by the attorney-client privilege or work product protection, the
  13   parties may incorporate their agreement in the stipulated protective order submitted
  14   to the court.
  15   12.   MISCELLANEOUS
  16         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  17   person to seek its modification by the Court in the future.
  18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  19   Protective Order, no Party waives any right it otherwise would have to object to
  20   disclosing or producing any information or item on any ground not addressed in this
  21   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  22   ground to use in evidence of any of the material covered by this Protective Order.
  23         12.3 Filing Protected Material. A Party that seeks to file under seal any
  24   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
  25   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  26   Protected Material at issue. If a Party’s request to file Protected Material under seal
  27   is denied by the court, then the Receiving Party may file the information in the public
  28   record unless otherwise instructed by the court.
                                                  12
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 13 of 15 Page ID #:249




   1   13.   FINAL DISPOSITION
   2         After the final disposition of this Action, as defined in paragraph 4, within 60
   3   days of a written request by the Designating Party, each Receiving Party must return
   4   all Protected Material to the Producing Party or destroy such material. As used in this
   5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6   summaries, and any other format reproducing or capturing any of the Protected
   7   Material. Whether the Protected Material is returned or destroyed, the Receiving
   8   Party must submit a written certification to the Producing Party (and, if not the same
   9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10   (by category, where appropriate) all the Protected Material that was returned or
  11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  12   abstracts, compilations, summaries or any other format reproducing or capturing any
  13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16   reports, attorney work product, and consultant and expert work product, even if such
  17   materials contain Protected Material. Any such archival copies that contain or
  18   constitute Protected Material remain subject to this Protective Order as set forth in
  19   Section 4 (DURATION).
  20   ///
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                                 13
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 14 of 15 Page ID #:250
Case 2:20-cv-11415-ODW-RAO Document 31 Filed 06/11/21 Page 15 of 15 Page ID #:251




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I,   _____________________________              [print   or   type   full   name],    of
   5   _________________ [print or type full address], declare under penalty of perjury that
   6   I have read in its entirety and understand the Stipulated Protective Order that was
   7   issued by the United States District Court for the Central District of California on
   8   [date] in the case of Rosely Zapon v. Costco Wholesale Corporation, Case No.
   9   2:20ícví11415 ODW (RAOx). I agree to comply with and to be bound by all the terms
  10   of this Stipulated Protective Order and I understand and acknowledge that failure to
  11   so comply could expose me to sanctions and punishment in the nature of contempt. I
  12   solemnly promise that I will not disclose in any manner any information or item that
  13   is subject to this Stipulated Protective Order to any person or entity except in strict
  14   compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action. I
  18   hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  15
